Citation Nr: 0843145	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-28 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
July 1975.  He died in February 2002.  The appellant is 
claiming eligibility for VA benefits as his lawful surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted her claim for service connection for 
the cause of his death - but further determined that she was 
not entitled to Dependency and Indemnity Compensation (DIC) 
or other death benefits because she could not be recognized 
as his surviving spouse to receive these benefits.

In October 2005, the appellant and her daughter testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also generally referred to as a "travel 
Board" hearing.  During the hearing, the appellant submitted 
additional evidence - copies of photographs, and waived her 
right to have this evidence initially considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).

The Board remanded this case in May 2007 for further 
development and consideration.  The additional development 
has since been completed.




FINDINGS OF FACT

1.  The veteran and appellant were married in November 1967 
and lived in Arizona.

2.  They divorced in November 1979, while still in Arizona.  

3.  The veteran married I.B. in March 1981 and divorced her 
in April 1987.

4.  Although the veteran and the appellant did not officially 
remarry, they again began living together shortly after his 
divorce in April 1987 at the Navajo Nation in Arizona and 
held themselves out as husband and wife until approximately 
January 1997.

5.  The veteran married C.F. in February 1997 and divorced 
her in January 1999.

6.  After his remarriage in February 1997, there is no 
evidence the veteran and the appellant again cohabited.  
After his divorce in January 1999, he indicated that he was 
not married and resided alone in his home.

7.  The veteran died in February 2002.

8.  The preponderance of the evidence shows that following 
their November 1977 divorce, the veteran and appellant 
reconciled from mid-1987 to January 1997.  However, the 
record also demonstrates that the veteran stated that he was 
unmarried since his last divorce in January 1999 and that he 
lived alone.  As such, he did not enter into a common law 
marriage in Arizona after his fourth divorce, nor was there 
evidence of a common law marital relationship within the 
Navajo Nation.




CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for the purpose of receiving 
VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in April 2002, October 2003, June 2005 and 
June 2007:  (1) informed the appellant of the information and 
evidence not of record that was necessary to substantiate her 
claim; (2) informed her of the information and evidence that 
VA would obtain and assist her in obtaining; and (3) informed 
her of the information and evidence she was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in June 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the May 2008 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records the appellant and her representative 
identified.  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Whether the Appellant is Entitled to Recognition as the 
Veteran's Surviving Spouse for VA Benefits

The appellant contends that she is the veteran's common law 
surviving spouse, so eligible for VA death benefits.

According to the applicable VA law and regulation, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried.  38 U.S.C.A. § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2008).

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the 
Federal Circuit Court recently held that under 38 C.F.R. 
§ 3.53(b), the "continuous cohabitation" requirement is met 
if separation was "procured" by the veteran without fault 
of the surviving spouse, and that a separation by mutual 
agreement, without an intent to desert, does not break the 
continuity of cohabitation.

Generally, the validity of the marriage for VA purposes is to 
be determined according to the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
However, provided that an attempted marriage was invalid by 
reason of a legal impediment, the marriage will nevertheless 
be deemed valid if:  (a) the marriage occurred one year or 
more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, and (b) the claimant 
entered into the marriage without knowledge of the legal 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

According to Black's Law Dictionary, a "common law marriage" 
is defined as a marriage not solemnized in the ordinary way 
(i.e., non-ceremonial) but created by an agreement to marry, 
followed by cohabitation, a consummated agreement to marry, 
marriage contract, per verba de praesenti, followed by 
cohabitation.  Such a marriage requires a positive mutual 
agreement, permanent and exclusive of all others, to enter 
into a marriage relationship, cohabitation sufficient to 
warrant fulfillment of necessary relationship of man and 
wife, and an assumption of marital duties and obligations.  
Id., at 144-45 (5th abridged ed. 1983).

The term "legal impediment" under this regulation has been 
interpreted in an opinion by VA's Office of General Counsel 
to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage.  
See VAOGCPREC 58-91 (June 17, 1991).  The Court also 
addressed this matter in Colon v. Brown, 9 Vet. App. 104, 
107-08 (1996), wherein it held that in cases where there is 
an impediment to entering into a common-law marriage, if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.  
Furthermore, where a surviving spouse has submitted proof of 
marriage and also meets the requirements of section 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided the 
statement contains:  the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2008).  VA shall require corroborating 
evidence to verify a marriage where:  the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. 
§ 3.204(a)(2) (2008).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2008).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2) Official report from service department as to 
marriage which occurred while the veteran was in service; 3) 
The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a) (2008).

In the absence of conflicting information, proof of marriage 
that meets the requirements of 38 C.F.R. § 3.205(a) (2008) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2008).

In this case, the record shows the veteran and the appellant 
were previously legally married in November 1967 under the 
state law of Arizona until their divorce in November 1979.  
They admittedly were not again married at any subsequent 
point in accordance with the laws of that state jurisdiction.  
Also for consideration, however, are the legal provisions 
pertaining to marriages recognized by the Navajo Nation, 
within which both she and the veteran resided for a 
substantial period during the timeframe at issue.  Under 
these provisions, as described in more detail below, there 
are prescribed procedures for both ceremonial marriages in 
accordance with custom, and common law marriages.

Additionally, notwithstanding that the appellant's marriage 
to the veteran under Arizona state law ended in 1979, there 
still remains the potential availability of a valid marriage 
in that state for VA purposes that is found to have been 
attempted but invalidated by a legal impediment.  This may 
include the impediment of the claimant's absence of knowledge 
of the unavailability of common law marriage in that 
jurisdiction, in accordance with VAOGCPREC 58-91 - a relevant 
consideration here, inasmuch as the state of Arizona does not 
acknowledge common law marriages.

The appellant seeks VA Dependency and Indemnity Compensation 
(DIC) and other benefits as the surviving spouse of the 
veteran.  She reports that she and the veteran reconciled in 
1987 and cohabitated continuously from that point on until 
his death.  She states that during that period, and 
particularly towards the latter portion of it, they held 
themselves out to the public as married and were considered 
spouses by the community in which they resided within the 
Navajo Nation.  See October 2005 Travel Board hearing 
transcript.

In support of her claim, the appellant has submitted a 
completed VA Form 21-4170 (Statement of Marital Relationship) 
and copies of lay statements from various individuals 
identifying themselves as friends and family members, 
collectively stating that she and the veteran had resided 
together continuously at the same location over several years 
prior to when he died in February 2002.

After receiving this evidence, and in advance of further 
adjudication of the issue of whether the appellant may be 
recognized as the veteran's lawful surviving spouse, the RO 
obtained a legal opinion from the VA Regional Counsel on the 
validity of this claimed marital relationship.  It was 
initially indicated in this opinion that in October 2001 the 
veteran had certified to VA that he had three other marriages 
and divorces both before and after his marriage to the 
appellant, the latest of which was from February 1997 to 
January 1999 to C.F.  (Another marriage to I.B. between 1981 
and 1987 preceded when the appellant alleges she began living 
with him on a continuous basis.)  Of further significance as 
a matter of the governing law, though, was that the most 
recent action undertaken by the Navajo Nation Council in 
April 1993 confirmed recognition of the validity of common 
law marriage if it met the criteria of the Family or 
Peacekeeping Courts on behalf of the Navajo Office of Vital 
Records.  This legal remedy was in addition to the provisions 
concerning ceremonial marriages in accordance with tribal 
custom.

Under Title 9 § 4 of the Navajo Nation Code for methods of 
contracting marriage, a marriage may be contracted by (a) 
signing a Navajo Nation marriage license in the presence of 
two witnesses, who also sign the marriage license, (b) by a 
clergyman according to the rites of any church, in the 
presence of two witnesses who must sign the marriage license, 
(c) by any Navajo Nation judge, after the parties sign and 
complete a marriage license, (d) in a traditional Navajo 
wedding ceremony, and (e) by common-law, which have the 
following features:  (1) a present intention of the parties 
to be husband and wife, (2) a present consent between the 
parties to be husband and wife, (3) actual cohabitation, and 
(4) an actual holding out of the parties within their 
community to be married.  9 N.N.C. § 3(E) (2005).  

Based on the available evidence at that time, the legal 
opinion determined in February 2004 that the appellant and 
the veteran did not have a marriage that would have been 
recognized under Arizona law and had not been married under 
Navajo tribal custom.  Nor did the evidence appear to 
establish a common law relationship.  In this regard, though, 
there had been recent notification that the appellant was 
attempting to obtain a tribal validation of her purported 
common law marital relationship with the veteran, and if 
eventually obtained this would directly bear upon the outcome 
of her claim.  At the present time, though, the appellant has 
not furnished any evidence that the veteran and the appellant 
were married by Navajo tribal custom.

Nevertheless, in support of her claim, the appellant 
submitted her Navajo Nation Family Card indicating they were 
married in November 1967, loan transactions between January 
1997 to April 1997, a copy of their 1996 tax return showing 
that she and the veteran filed jointly in January 1997, and a 
copy of a home site lease that commenced in July 1978.  The 
appellant believes these documents show the consensual nature 
of their relationship.

The record also contains statements from various persons who 
reported their personal observations in support of the 
appellant's claim that a common law marriage existed between 
herself and the veteran.  A statement from J.K. reflects that 
she knew the veteran's and the appellant were married in 1969 
and continued to the day of the veteran's death in February 
2002.  A statement from P.W., the uncle of the sister-in-law, 
noted that the appellant and the veteran were married in his 
eyes and they lived together when he was alive.  Another 
statement by O.Y. noted that he believed they were married.  
Shortly before the veteran's death, however, O.Y. stated that 
the appellant's and veteran's daughter informed O.Y. that 
they were divorced.  A statement by C.W., the appellant's 
sister indicated they lived together as man and wife until he 
died.  In addition, N.B. submitted a letter in support of her 
claim stating that she should be entitled to DIC benefits as 
the veteran's surviving spouse.  

The appellant believes these documents and lay statements 
show they lived together and held themselves out as a married 
couple to the community to establish a common law marriage.

As noted, the veteran had four marriages to four different 
women and divorced all four women.  The appellant and the 
veteran were married in a Roman Catholic ceremony in October 
1967 and divorced in Navajo Tribal Court in November 1979.  
Both individuals resided exclusively on the Navajo 
Reservation.  After his third divorce in April 1987, the 
veteran indicated that he was single at a psychiatric 
examination later that same month.  Nevertheless, the 
appellant claims that she and the veteran reconciled and held 
themselves out as a married couple from 1987 until the date 
of his death in February 2002.  



In this regard, an April 1989 VA treatment record shows that 
the veteran noted that the appellant was his spouse and that 
they were living together at that time.  Indeed, a VA Form 
21-526 (Application for Benefits) in March 1994 and a VA Form 
20-5655 (Financial Status Report) in September 1996 show that 
the veteran indicated that the appellant was his spouse and 
that they were living together at those times.

On the other hand, a March 2000 statement from the veteran 
noted that he had been married four times and that all of his 
marriages ended in failure.  In addition, several VA 
treatment records in October 2001 confirm he had been 
divorced four times.  At his April 2001 PTSD examination, he 
stated that he had been married and divorced four times.  In 
this regard, he noted that he was currently living alone.  
Indeed, he indicated that he lives close to his daughter who 
takes care of him.  

Furthermore, on a VA Form 21-686c (Declaration of Status of 
Dependents) dated in October 2001, the veteran clarified his 
marital history, supplying the names of four prior spouses.  
In this statement, he notes that he married C.F. in February 
1997 and divorced her in January 1999.  More importantly, 
this document shows that he had been "unmarried" from 
January 1999 to the present (October 2001).  The veteran died 
five months later in February 2002.   Indeed, his death 
certificate in February 2002 states in box 9 that his marital 
status was divorced.

Based on the Board's careful review of the evidence, the 
Board finds that the preponderance of the evidence shows that 
the veteran and the appellant did not enter into a common law 
marriage after his divorce from C.F. in January 1999 or prior 
to the veteran's death in February 2002.  As such, the 
appellant cannot be recognized as the veteran's surviving 
spouse for VA purposes.  Therefore, her claim must be denied.



In this regard, the evidence shows that the appellant and the 
veteran were married from October 1967 to November 1979 and 
that the union produced a daughter and a son.  As stated by 
the appellant, she and the veteran had reconciled, held 
themselves out as married and it appears from the 
documentation and tax records that they cohabitated until 
sometime around January 1997.  Even assuming this evidence 
supports a finding that the veteran and the appellant agreed 
to enter into a common law marriage between some point in 
1987 and sometime around January 1997, the Board finds that 
this relationship ended sometime around January 1997 because 
the veteran married C.F. in February 1997.  In addition, the 
contemporaneous documentary evidence shows that the veteran 
reported that he was divorced four times and that the veteran 
referred to her as his former spouse.  Of equal importance, 
an April 2001 VA PTSD examination indicated that he was 
divorced and lived alone which would negate the element of 
cohabitation under common law marriage.  Indeed, the veteran 
indicated five months before his death in October 2001 that 
he was unmarried from January 1999 to the present which would 
negate the other elements of a common law marriage.  Thus, 
the contemporaneous evidence discloses that there was no 
mutual agreement or understanding by the veteran and the 
appellant to enter into a marital relationship.  It therefore 
follows that the veteran and the appellant did not enter into 
a common law marriage after his fourth divorce in January 
1999 or prior to the veteran's death in February 2002.

As such, the Board concludes that the evidence does not 
support a finding that the veteran and the appellant were 
joined in a common-law marriage that was valid in accordance 
with Arizona law.  Title 25 ARS §§ 112, 125.  In light of the 
foregoing, the Board finds that the appellant may not be 
recognized as the veteran's surviving spouse for VA purposes.  
VA must deny the appeal.




ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA benefits' purposes.  Her appeal is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


